Title: Safe Conduct for Three Chickasaw Indians, 28 November 1799
From: Jefferson, Thomas
To: 



Albemarle county

Three Chickasaw Indians having come so far without any guide, interpreter or pass, I have engaged the bearer John Haden to take charge of them & attend them to Richmond to the Governor of the state; and they are recommended to the peace, protection and hospitality of the citizens on the road they pass. should they be in want of  any necessaries, it cannot be doubted but that the Governor will authorize paiment to those who may furnish them. Given under my hand this 28th. day of November 1799.

Th: Jefferson

